Title: Abigail Smith to John Adams, 11 August 1763
From: Adams, Abigail
To: Adams, John


     
      My Friend
      Weymouth August th 11 1763
     
     If I was sure your absence to day was occasioned, by what it generally is, either to wait upon Company, or promote some good work, I freely confess my Mind would be much more at ease than at present it is. Yet this uneasiness does not arise from any apprehension of Slight or neglect, but a fear least you are indisposed, for that you said should be your only hindrance.
     Humanity obliges us to be affected with the distresses and Miserys of our fellow creatures. Friendship is a band yet stronger, which causes us to feel with greater tenderness the afflictions of our Friends.
     And there is a tye more binding than Humanity, and stronger than Friendship, which makes us anxious for the happiness and welfare of those to whom it binds us. It makes their Misfortunes, Sorrows and afflictions, our own. Unite these, and there is a threefold cord—by this cord I am not ashamed to own myself bound, nor do I believe that you are wholly free from it. Judge you then for your Diana has she not this day had sufficient cause for pain and anxiety of mind?
     
     She bids me tell you that Seneca, for the sake of his Paulina was careful and tender of his health. The health and happiness of Seneca she says was not dearer to his Paulina, than that of Lysander to his Diana.
     The Fabrick often wants repairing and if we neglect it the Deity will not long inhabit it, yet after all our care and solisitude to preserve it, it is a tottering Building, and often reminds us that it will finally fall.
     Adieu may this find you in better health than I fear it will, and happy as your Diana wishes you.
     
      Accept this hasty Scrawl warm from the Heart of Your Sincere
      Diana
     
    